                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER


 JEREMIAH MYERS, and CLARISSA MYERS,              )
                                                  )
               Plaintiffs,                        )
                                                  )
 v.                                               )             No. 4:18-CV-039
                                                  )
 AJ CUNNINGHAM, et al.,                           )
                                                  )
               Defendants.                        )


                                         ORDER

        Due to conflicts with the Court’s criminal docket, and in light of the pending motion

 for summary judgment [doc. 62] and motion to strike [doc. 75], this case cannot be tried

 on the existing trial date. It is therefore ORDERED that this civil action is RESET FOR

 TRIAL on Tuesday, April 28, 2020, at 9:00 a.m. in Greeneville. The final pretrial

 conference is RESET to Wednesday, April 8, 2020 at 1:30 p.m. in Greeneville. The

 scheduling order remains in effect, and all pretrial deadlines contained in that order that

 were pending as of the entry of this order are continued to conform to the new trial date.

               IT IS SO ORDERED.

                                                         ENTER:


                                      s/ Thomas W. Phillips
                                    SENIOR UNITED STATES DISTRICT JUDGE




Case 4:18-cv-00039-JEL-SKL Document 85 Filed 11/20/19 Page 1 of 1 PageID #: 926
